The Defendant was sentenced for COUNT I: Criminal Possession of Dangerous Drugs Not Otherwise Provided for in Subsections (2) through (5), a felony, in violation of Section 45-9-102(6), MCA, Five (5) years to Montana State Prison, the Court recommends that if the Defendant is released on parole or conditional release that the conditions set forth in the Pre-sentence Investigation Report be imposed. Court further recommends that Defendant be given the opportunity to participate in any and all treatment programs available; and for COUNT II: Criminal Possession of Dangerous Drugs Not Otherwise Provided for in Subsections (2) through (5), a felony, in violation of Section 45-9-102(6), MCA, Five (5) years to Montana State Prison; the sentence on COUNT II shall run consecutive to the sentence imposed on COUNT I; and for COUNT III: Driving Under the Influence of Alcohol - 1st Offense, a misdemeanor, in violation of Section 61-8-401(l)(a) [1st] MCA, Six (6) months at Missoula County Detention Center; and for COUNT IV: Criminal Possession of Dangerous Drugs - Marijuana (60 Grams or Less) - 1st Offense, a misdemeanor, in violation of Section 45-9-102(2) [1st] MCA, Six (6) months at Missoula County Detention Center, the sentences on COUNTS III and IV shall run concurrent with each other and concurrent with the sentence imposed on COUNT I; and other conditions given in the Judgment on March 5, 2013.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
*54DATED this 26th day of September, 2013.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.